Exhibit 10.2

LINDSAY CORPORATION

MANAGEMENT INCENTIVE UMBRELLA PLAN

1. PURPOSE. The purpose of the Lindsay Corporation Management Incentive Umbrella
Plan (the “Plan”) is to provide annual or other cash awards based on financial
performance criteria to executive officers that recognize and reward the
achievement of corporate financial performance goals. The executive officers who
participate in this Plan may also receive annual or other cash awards that are
not paid under this Plan which are based on attaining individual performance
objectives that are not measured based on the financial performance criteria
described in this Plan or are in the nature of discretionary awards. This Plan
will only apply to the portions of annual or other cash awards for executive
officers that are based on financial performance criteria.

2. EFFECTIVE DATE OF PLAN. The Plan shall be effective as of January 27, 2014,
upon approval of the Plan by the stockholders of Lindsay Corporation (the
“Corporation”).

3. PLAN ADMINISTRATION. The Plan shall be administered by the Compensation
Committee (“Committee”) of the Board of Directors, which shall consist of two or
more members appointed from time to time by the Board of Directors. Each member
of the Committee shall be an “outside director” within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).
The Committee shall have full power and authority, subject to the provisions of
the Plan and applicable law, to: (a) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it deems necessary or advisable
for the proper administration of the Plan, (b) construe, interpret and
administer the Plan and any instrument or agreement relating to the Plan, and
(c) make all other determinations and take all other actions necessary or
advisable for the administration of the Plan, provided that the Committee shall
have no authority to take any action that would cause any award to any
Participant under this Plan to fail to qualify as “performance-based
compensation” under Section 162(m) of the Code except as permitted pursuant to
Section 9 hereof. Unless otherwise expressly provided in the Plan, each
determination made and each action taken by the Committee pursuant to the Plan
or any instrument or agreement relating to the Plan (a) shall be within the sole
discretion of the Committee, (b) may be made at any time, and (c) shall be
final, binding and conclusive for all purposes on all persons, including, but
not limited to, Participants in the Plan, their legal representatives and
beneficiaries and employees of the Corporation and its subsidiaries.

4. ELIGIBILITY. The Chief Executive Officer and all other executive officers of
the Corporation and its subsidiaries are eligible to participate in the Plan, if
designated by the Committee.

5. AWARDS. Prior to or within 90 days after the commencement of each fiscal year
(the “Plan Year”), the Committee shall designate the following for annual cash
awards under this Plan:

5.1 The executive officers who will participate (the “Participants”) in the Plan
for the Plan Year.

5.2 The Financial Performance Criteria, as defined herein, which will apply to
awards for the Plan Year.

5.3 The Performance Goals, as defined herein, to be met for Participants to earn
awards for the Plan Year and a payout matrix or formula for the Financial
Performance Criteria and Performance Goals.

5.4 The award will be a bonus payment in an amount calculated based on the
following amounts: (1) a Participant’s annualized base salary, as determined by
the Committee, as of the first, last or other specified day or pro-rated for the
Plan Year, (2) a specified target award percentage (expressed as a percentage or
fixed by a formula which will determine such percentage) determined by the
Committee to apply to the Participant for the Plan Year, and (3) the payout
matrix or formula for the Financial Performance Criteria and Performance Goals
established by the Committee for the Plan Year.

5.5 The Committee may, after the 90th day of the Plan Year, designate additional
executive officers to participate in the Plan for the Plan Year (also
“Participants” for purposes hereof); provided, however, that: (i) any award
earned by any such Participant for participation for such partial Plan Year will
be pro-rated based on the number of days during the Plan Year in which the
Participant participated in the Plan, and (ii) the Performance Goals for such
additional Participants will be established prior to or before the expiration of
25% of the days remaining in such partial Plan Year.



--------------------------------------------------------------------------------

5.6 In addition to annual cash awards, the Committee may also provide other cash
awards under this Plan with performance periods which are longer or shorter than
one Plan Year. The Performance Goals for such other cash awards shall be
established prior to or before the earlier of (i) the 90th day of the
performance period or (ii) the expiration of 25% of the days in the performance
period. Any other cash awards under the Plan shall satisfy all of the other
requirements to qualify as “performance-based compensation” under Section 162(m)
of the Code.

5.7 Awards under the Plan shall be paid to the Participants in cash. A
Participant (other than one who is party to an employment agreement with the
Corporation or a subsidiary providing for a partial year bonus) who terminates
employment, either voluntarily or involuntarily, before the payment date for
awards is ineligible for an award under the Plan, unless otherwise determined by
the Committee in its complete and sole discretion.

6. FINANCIAL PERFORMANCE CRITERIA. For each Plan Year (or other performance
period), the Committee shall designate one or more of the financial performance
criteria (the “Financial Performance Criteria”) set forth in this Section 6 for
use in determining an award for a Participant for such Plan Year (or other
performance period). Financial Performance Criteria shall consist of one or
more, or a combination of, the following financial measures, which may be
described in terms of corporate-wide objectives or objectives that are related
to the performance of the individual Participant or the subsidiary, division,
department or function within the Corporation or subsidiary in which the
Participant is employed. Financial Performance Criteria may be measured on an
absolute or relative basis. Relative performance may be measured by a group of
peer companies or by a financial market index. Financial Performance Criteria
under this Plan shall be limited to specified levels of or increases or
decreases in return on equity, earnings per share, total earnings, earnings
growth, return on capital, return on assets, earnings before interest, taxes,
depreciation and/or amortization, revenues or sales, revenues or sales growth,
gross margin or operating margin, return on investment, increase in the fair
market value of the Corporation’s shares, share price (including but not limited
to, growth measures and total stockholder return), gross or net income or
profit, operating income or profit, net earnings, cash flow (including, but not
limited to, operating cash flow and free cash flow), cash flow return on
investment (which equals net cash flow divided by total capital), inventory
turns, financial return ratios, total return to shareholders, market share,
earnings measures/ratios, economic value added (EVA), economic profit, Lindsay
value added, balance sheet measurements such as receivable turnover, internal
rate of return, increase in net present value or expense targets, working
capital measurements (such as average working capital divided by sales),
customer or dealer satisfaction surveys and productivity. Any Financial
Performance Criteria and Performance Goals may provide for adjustments to
exclude the impact of any acquisitions or dispositions of businesses by the
Corporation, one-time non-operating charges, extraordinary or nonrecurring
items, accounting changes (including the early adoption of any accounting change
mandated by any governing body, organization or authority), changes in tax laws,
impacts of discontinued operations, restatements of prior period financial
results, and any other events or transactions that may result in distortion of
the Financial Performance Criteria or Performance Goals.

7. PERFORMANCE GOALS. For each Plan Year (or other performance period), the
Committee shall establish one or more specific, objective performance goals (the
“Performance Goals”), the outcome of which are substantially uncertain at the
time so established, for each of the Financial Performance Criteria designated
by the Committee for the Plan Year (or other performance period), against which
actual performance is to be measured to determine the amount of awards.
Performance Goals established by the Committee may be described by means of a
matrix or formula providing for goals resulting in the payment of awards under
the Plan.

8. DETERMINATION & PAYMENT OF AWARDS

8.1 As soon as practicable after the end of the Plan Year (or other performance
period), the Committee will determine the amount of the award earned by each
Participant, based on application of the Financial Performance Criteria and
Performance Goals established for the Plan Year (or other performance period);
provided however that, except for Participants who have entered into an
employment agreement with the Corporation or a subsidiary, the Committee may, in
its sole discretion, reduce the amount which would otherwise be payable under
the Plan. As to those Participants who have entered into employment agreements
with the Corporation or a subsidiary, the Committee will not have the discretion
to reduce any bonus below any minimum amount provided in such employment
agreement, if any. Payments will be made promptly after determination of the
awards by the Committee, unless payment of an award has been deferred pursuant
to Section 10.6 hereof. Such Committee determination must include a
certification in writing that the Performance Goals and any other materials
terms of the award were in fact satisfied; provided that minutes of the
Committee meeting (or any action by written consent) approving the awards shall
satisfy the written certification requirement.



--------------------------------------------------------------------------------

8.2 Notwithstanding anything herein to the contrary, the maximum dollar amount
that may be paid under this Plan in any Plan Year to any Participant may not
exceed $2 million.

8.3 Payment of the award as determined pursuant to Section 8.1 shall be made as
soon as practicable following such determination, but in no event later than the
15th day of the third month of the calendar year following the Plan Year (or
other performance period) for which the award is paid.

9. TERMINATION, SUSPENSION OR MODIFICATION OF THE PLAN. The Board of Directors
or Committee may at any time, with or without notice, terminate, suspend, or
modify the Plan in whole or in part, except that the Board of Directors or
Committee shall not amend the Plan in violation of the law or in contravention
of Treasury Regulation Section 1.162-27, promulgated under the Code, unless the
Board of Directors or Committee finds that such amendment is in the best
interest of the Corporation. The Committee is expressly permitted to make any
amendments to the Plan, which are not in violation of the law, that are required
to conform the Plan to the requirements of Section 162(m). The Committee may
also correct any defect, supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent it shall deem desirable to carry the
Plan into effect.

10. MISCELLANEOUS.

10.1 No Assignments. No award under this Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, including any such liability which is for alimony or other payments
for the support of a spouse or former spouse, or for any other relative of a
Participant prior to actually being received by the Participant or his/her
designated beneficiary in the event of the Participant’s death, and any attempt
to anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or
otherwise dispose of any right to such award shall be void.

10.2 No Right of Employment. Neither the adoption of the Plan, the determination
of eligibility to participate in the Plan, nor the granting of an award under
the Plan shall confer upon any Participant any right to continue in the employ
of the Corporation or any of its subsidiaries or to interfere in any way with
the right of the Corporation or the subsidiary to terminate such employment at
any time.

10.3 Tax Withholding. The Corporation shall have the right to withhold the
amount of any tax attributable to amounts payable under the Plan.

10.4 Governing Law. The Plan and all determinations under the Plan shall be
governed by and construed in accordance with the laws of the State of Delaware.

10.5 Other Plans. Nothing in this Plan shall be construed as limiting the
authority of the Committee, Board of Directors, the Corporation or any
subsidiary of the Corporation to establish any other compensation plan, or as in
any way limiting its or their authority to pay bonuses or supplemental
compensation to any persons employed by the Corporation or a subsidiary of the
Corporation, whether or not such person is a Participant in this Plan and
regardless of how the amount of such compensation or bonuses is determined.

10.6 Deferrals of Awards. A Participant may only elect to defer payment of
his/her cash award under the Plan if deferral of an award under the Plan is
permitted pursuant to the terms of a deferred compensation program of the
Corporation existing at the time the election to defer is permitted to be made,
and the Participant complies with the terms of such program.

10.7 Section 162(m). It is the intention of the Corporation that all payments
made under this Plan shall fall within the “performance-based compensation”
exception contained in Section 162(m) of the Code. Thus, unless the Board of
Directors or Committee expressly determines otherwise, if any Plan provision is
found not to be in compliance with such exception, that provision shall be
deemed to be amended so that the provision does comply to the extent permitted
by law, and in every event the Plan shall be construed in favor of its meeting
the “performance-based compensation” exception contained in Section 162(m) of
the Code.